        Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 1 of 8. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

MICHELLE OFFREDO,                              §
                                               §
       Plaintiff,                              §    CASE NO. _________________________
                                               §
vs.                                            §    (Case No. CV-20-935892, Court of
                                               §    Common Pleas, Cuyahoga County, Ohio)
GREENSKY, LLC,                                 §
                                               §
       Defendant.                              §

                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446, and 1453, Defendant GreenSky, LLC

                             ) hereby removes this action from the Court of Common Pleas in

 Cuyahoga County, Ohio                   , to the United States District Court for the Northern

 District of Ohio, Eastern Division. As grounds for removal, GreenSky states as follows:

                                FACTUAL BACKGROUND
        1.      On August 12, 2020, Plaintiff Michelle Offredo filed a putative class-action

 petition                                                   CV-20-935892, against GreenSky.

 The Complaint alleges one cause of action against Defendant for Conspiracy.

        2.      To date, Plaintiff has not made proper service upon GreenSky, LLC.

        3.      On August 13, 2020, the Clerk of the Court of Common Pleas in Cuyahoga

                                                                            by USPS Certified

 Mail to GreenSky, LLC, 1797 Northeast Expressway NE, Suite 100, Atlanta, Georgia 30329.

 See Exhibit A. The return of service from the United States Postal Service states that the
NOTICE OF REMOVAL
PAGE 1 OF 8
         Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 2 of 8. PageID #: 2




Complaint and Summons were delivered on August 17, 2020. See Exhibit B. The recipient

information provided by USPS is shown in Figure 1, below:




Figure 1. Signature and Address of Recipient of Certified Mail package containing Plaintiff's Complaint and Summons.




         4.        It is unclear to GreenSky who accepted service of the USPS Certified Mail

package containing the Complaint and Summons. Exhibit C. There were only three employees

of GreenSky who

accepted service of this document: Keith Gray, Robyn McRae, and a security guard who was

in the lobby of the building. Exhibit C. None of those three employees have the initials



in Figure 1. Exhibit C.

         5.        On March 5, 2021, GreenSky



                                Exhibit D. This was the first time that GreenSky had received any



         6.        Prior to March 5, 2021, neither the Cuyahoga County, Ohio Court nor

                                                                              this Complaint. And as of today,

GreenSky has still not yet been served in this Lawsuit. As set forth in the Declaration of Keith

Gray, service was not proper on August 17, 2020, because the Return of Service was not
NOTICE OF REMOVAL
PAGE 2 OF 8
           Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 3 of 8. PageID #: 3




    executed by any employee of GreenSky, and no employee of GreenSky received or signed for

    this Complaint. Exhibit C.

          7.       This Notice of Removal is timely because GreenSky has not yet been formally

    served, and therefore the 30 days referenced in 28 U.S.C. § 1446(b)(1) has not yet begun to

    run. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347 (1999) (holding that

    the 30 day removal period does not begin until after the defendant has been properly served).

                                                    VENUE

           8.      Venue is proper in this District and Division pursuant to 28 U.S.C. §1441(a)

    because the State Court Action was filed in Cuyahoga County, Ohio, which is within the

    Eastern Division of the United States District Court for the Northern District of Ohio.

           9.      As required by 28 U.S.C. § 1446(d), GreenSky filed the attached Notice of

    Filing of Notice of Removal with the Cuyahoga County, Ohio, Court of Common Pleas, on the

    date the original Notice of Removal was filed. See Exhibit E, Notice of Filing of Notice of

    Removal.

                                              JURISDICTION

           10.     The Class Action Fairness Act                     gives federal courts jurisdiction over
                   1




    aggregate is [more] than           and (3)         matter in controversy exceeds the sum or value

                                                                                     , (2)(A), and (5)(B). All

    of these requirements are satisfied in the present case. As such, this class action is removable.

1



procedure author                                                                                                her
Complaint, Plaintiff alleges she filed this action under Ohio Rule of Civil Procedure 23, see Exhibit. F, ¶ 34; and
Rule 23 is the state analog to Federal Rule of Civil Procedure 23. See Oh. R. Civ. P. 23 Staff Note (July 1, 2015

NOTICE OF REMOVAL
PAGE 3 OF 8
       Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 4 of 8. PageID #: 4




See 28 U.S.C. § 1453(b).

                                      MINIMAL DIVERSITY

       11.       Under CAFA, this Court has original subject-matter jurisdiction          any member

of a class of plaintiffs is a c

1332(d)(2)(A).

       12.

behalf of all others similarly situated, as members of an Ohio class

                     Exhibit F, ¶ 32.

       13.       Plaintiff, individually, and all potential plaintiffs, are citizens of Ohio.

       14.                                           an unincorporated association shall be deemed

to be a citizen of the State where it has its principal place of business and the State under



       15.       The citizenship of GreenSky, LLC, an unincorporated association under CAFA,

is determined by its principal place of business and its State of incorporation.

       16.       Defendant GreenSky, LLC is a limited liability company that was formed under

the laws of Georgia and maintains a principal place of business at 5565 Glenridge Connector,

Atlanta, Georgia, 30342. Exhibit I, Declaration of Shannon Shipp ¶ 2.

       17.       GreenSky, LLC is a citizen of Georgia.

       18.       There is minimal diversity between Defendant GreenSky, a citizen of Georgia,

and Plaintiff, a citizen of Ohio. See 28 U.S.C. § 1332(d)(2)(A); see also Payne v. Ford, 3:18-

CV-2451, 2018 WL 6169284, at *1 (N.D. Ohio Nov. 26, 2018) (

complete diversity was replaced with a minimal diversity requirement

CAFA, which means federal courts can exercise jurisdiction if any plaintiff is a citizen of a

different state from any defendant.
NOTICE OF REMOVAL
PAGE 4 OF 8
       Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 5 of 8. PageID #: 5




                    NUMBER OF MEMBERS OF PROPOSED CLASS

       19.     Under CAFA, this Court has original subject-matter jurisdiction if the number

of members of all proposed plaintiff classes in the aggregate is more than 100. 28 U.S.C. §

1332(d)(5).

       20.     According to the Complaint, the class is defined as: (a) Residents of the State of

Ohio at the time they received the treatment; (b) who were treated at any facilities with any

kind of stem cell therapy; (c) whose treatment was financed by Defendant; (d) within the four

years prior to the date of the filing of this Complaint. Exhibit F, ¶ 32(a)   (d). Plaintiff alleges

                                                                          Exhibit F, ¶ 35.

       21.     Defendant has identified at least 985 customers who, on information and belief,

allegedly                      purported definition of the class. These customers are residents

of Ohio who were treated at facilities providing stem cell therapy, and these

treatment was financed by Defendant within the four years prior to the date of the filing of

                       Exhibit I, Declaration of Shannon Shipp, ¶ 5.

       22.                                                                                    , the

number of potential class members exceeds 100. As a result, the requirement for more than

100 putative class members is easily satisfied.

                               AMOUNT IN CONTROVERSY

       23.     To establish subject-matter jurisdiction under CAFA, the amount in controversy

must exceed $5 million, less costs and interest. See 28 U.S.C. § 1332(d)(2).

       24.

controversy exceeds the jurisdictional threshold; the notice need not contain evidentiary

               Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct.

547, 549, 190 L. Ed. 2d 495 (2014); 28 U.S.C. 1446(a). In order to meet the $5,000,000
NOTICE OF REMOVAL
PAGE 5 OF 8
       Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 6 of 8. PageID #: 6




threshold,

whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of



       25.     Plaintiff does not specify in her Complaint the exact amount of damages

sought. However, Plaintiff alleged in her Complaint that she has been damaged in an amount

of at least $10,000. Exhibit F, ¶ 30. Plaintiff further alleged that the claims of Plaintiff are

typical of the claims of the proposed Class. Exhibit F, ¶ 37.

       26.     GreenSky estimates that there may be as many as 985 members of the Class.

Exhibit I, Declaration of Shannon Shipp, ¶ 5.

       27.     Assuming each of the 985 potential members of the Class alleges they have

been similarly damaged in the amount of at least $10,000, the amount in controversy is

$9,850,000.

       28.      Thus, the amount in controversy exceeds the sum or value of $5,000,000.

       29.     Because there are more than 100 members of the putative class, there is

minimal diversity between the parties, and there is an amount in controversy greater than

$5,000,000, there is subject matter jurisdiction in this Court. See 28 U.S.C. 1332(d).

                          COMPLIANCE WITH 28 U.S.C. § 1446

       30.     Pursuant to 28 U.S.C. § 1446(a), GreenSky has attached all process, pleadings,

and orders served in State Court. See Exhibits B, F, and G, attached hereto.

       31.     Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely filed, as

GreenSky has not yet been properly served with notice of the state lawsuit.

       32.     Pursuant to 28 U.S.C. § 1446(b)(3), GreenSky will promptly provide written

notice of the removal of the state court action to Plaintiff, through his attorneys of record, and

NOTICE OF REMOVAL
PAGE 6 OF 8
       Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 7 of 8. PageID #: 7




to the Cuyahoga County, Ohio, Court of Common Pleas.

       WHEREFORE, PREMISES CONSIDERED, Defendant, pursuant to the foregoing

statutes, removes this action, styled Michelle Offredo v. GreenSky, LLC, Case No. CV-20-

935892, from the Court of Common Pleas in Cuyahoga County, Ohio, to this Court.


                                          Respectfully submitted,

                                          GREENSKY, LLC,


                                          By /s/ Paul B. Ricard
                                            Craig Pelini, #0019221
                                            Paul B. Ricard, #0088207
                                            PELINI, CAMPBELL & WILLIAMS, LLC
                                            8040 Cleveland Ave NW, Suite 400
                                            North Canton, Ohio 44720
                                            (330) 305-6400 Telephone
                                            (330) 305-0042 Facsimile
                                            E-Mail: cgp@pelini-law.com
                                                    pbricard@pelini-law.com
                                            Attorneys for Defendant GreenSky, LLC




NOTICE OF REMOVAL
PAGE 7 OF 8
           Case: 1:21-cv-00523-PAB Doc #: 1 Filed: 03/05/21 8 of 8. PageID #: 8




                                               CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was electronically

filed this 5th day of March, 2021.

                                                                  /s/ Paul B. Ricard
                                                                 Craig Pelini, #0019221
                                                                 Paul B. Ricard, #0088207

s:\3688\1\2553.70 offredo - notice of removal.docx[3/5/21:ldc]




NOTICE OF REMOVAL
PAGE 8 OF 8
